DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20100223163) in view of Dandibhotla (US 20170103506). 

Regarding claim 9, Edwards discloses a method of machine learning-based part recognition (see Fig. 6, paragraphs 0029, 0045-0046 and 0062-0065, and claim 1: analysis system/method with a learning algorithm associated with part recognition), comprising:
applying a target part imaging template to an image validating procedure that determines if an image captured meets an image capture validation criterion (see paragraphs 0007-0008, 0022, 0029, 0037, 0046, and 0062-0065 and claim 1: using known techniques/algorithms, i.e. rules, to determine if a match is successful, a successful match fall under the broad recitation of an image match capture validation criterion, the image match capture validation criterion is not further defined in the specification, also discloses that the analysis system 602 may provide a feedback loop to the survey tool 616 that can acknowledge when adequate data has been collected to characterize the part, or portion thereof);
performing image analysis by processing a captured image with image analysis rules that facilitate detecting candidate parts of a machine being present in an image (see paragraphs 0007-0008, 0022, 0029, 0037, 0046-0047, and 0062-0065 and claim 1: using known techniques/algorithms, i.e. rules, to identify a part in the survey image);
recognizing one or more parts of the candidate parts as a part of the machine based on similarity of a candidate part with images of parts of the machine (see paragraphs 0007-0008, 0022, 0029, 0037, 0046-0047, and 0062-0065 and claim 1: recognizes parts of the machine using a match score, i.e. similarity score); and
adapting at least one of the target part template, the image analysis rules, and the part recognition based on feedback produced from machine learning of the recognized parts, thereby improving at least one of image capture, image analysis and part recognition (see paragraphs 0062-0065: improves the feature learning system by incorporating results into the characterization database).

Edwards does not expressly disclose wherein the machine is an industrial machine. 

Dandibhotla discloses a component classifying method/system wherein machine is an industrial machine (see paragraphs 0002, 0031-0032 and 0035: machine subject to component monitoring includes dozers, mining shovels, and/or excavators, i.e. industrial machines). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards with the teachings of Dandibhotla, i.e. analyzing components of industrial machines, for the advantageous benefit of identifying acceptable, worn, or even missing components on the industrial machine so maintenance can be timely performed. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20100223163) in view of Dandibhotla (US 20170103506) and Kim (US 20110050913). 

Regarding claim 10, Edwards does not expressly disclose wherein the images of parts of the industrial machine are retrieved from a smart RFID element disposed with the industrial machine.

Dandibhotla discloses wherein the images of components/parts of the industrial machine are retrieved from a camera disposed with the industrial machine (see paragraphs 0016 and 0028: images obtained from camera mounted on the machine).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards with the teachings of Dandibhotla, i.e. using an onboard camera to obtain images, for the advantageous benefit of using the onboard camera to monitor the machine during use. 

Edwards and Dandibhotla do not expressly disclose wherein the images from the camera are retrieved from a smart RFID element. 

Kim discloses wherein the images from the camera are retrieved from a smart RFID element (see paragraph 0066). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards in view of Dandibhotla with the teachings of Kim, i.e. constructing the camera as a smart RFID element, for the advantageous benefit of transferring the data via a well-known wireless communication means. Once modified the smart RFID element would be disposed on the industrial machine as the camera is disposed on the industrial machine. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20100223163) in view of Dandibhotla (US 20170103506), Kim (US 20110050913), and Garfinkle (US 20070180207). 

Regarding claim 11, Edwards does not expressly disclose wherein the images of parts of the industrial machine are retrieved from a network stored digital twin of a smart RFID element disposed with the industrial machine.

Dandibhotla discloses wherein the images of components/parts of the industrial machine are retrieved from a camera disposed with the industrial machine (see paragraphs 0016 and 0028: images obtained from camera mounted on the machine).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards with the teachings of Dandibhotla, i.e. using an onboard camera to obtain images, for the advantageous benefit of using the onboard camera to monitor the machine during use. 

Edwards and Dandibhotla do not expressly disclose wherein the images from the camera are retrieved from a network stored digital twin of a smart RFID element. 

Kim discloses wherein the images from the camera are retrieved from a smart RFID element (see paragraph 0066). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards in view of Dandibhotla with the teachings of Kim, i.e. constructing the camera as a smart RFID element, for the advantageous benefit of transferring the data via a well-known wireless communication means. Once modified the smart RFID element would be disposed on the industrial machine as the camera is disposed on the industrial machine.

Edwards, Dandibhotla, and Kim do not expressly disclose wherein the images from the camera are retrieved from a network stored digital twin of a smart RFID element disposed with the industrial machine. 


Garfinkel discloses a method/system of retrieving data from a smart RFID element, wherein data is retrieved from a network stored digital twin of a smart RFID element disposed with the smart RFID element (see Fig. 1 and paragraph 0024: transmission of data/images from a backup of the smart RFID system, i.e. digital twin of a smart RFID element). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards in view of Dandibhotla and Kim with the teachings of Garfinkel, i.e. storing data files in a backup, for the advantageous benefit backing up images for additional reliability of data retention. Once modified the backup of the smart RFID element would be disposed on the industrial machine as the camera with the smart RFID element is disposed on the industrial machine.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20100223163) in view of Dandibhotla (US 20170103506), Wang (US 20130163833), and Kim (US 20110050913). 

Regarding claim 12, Edwards and Dandibhotla do not expressly disclose wherein the feedback produced by the machine learning facilitates updating a most recently captured image of the part in a smart RFID deployed with the industrial machine.

Wang discloses wherein feedback from a face/object recognition algorithm facilitates updating a most recently captured image of the face/object in a database/memory (see paragraphs 0016, 0018, 0021-0023: acquired image is a most recent image of a particular individual/object, in addition updated reference image could also be considered updating of a most recently captured image as the acquired image is processed into an updated reference image along with an existing reference image). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards in view of Dandibhotla with the teachings of Wang, i.e. identifying a most recent image of an object/part subject to the recognition/identification algorithm, for the advantageous benefit of using the most recently captured image of the object to improve the part recognition algorithm. 

Edwards, Dandibhotla, and Wang do not expressly disclose wherein the memory is a smart RFID deployed with the industrial machine. 

Kim discloses wherein the images a camera, with a memory device, comprises a smart RFID element (see paragraph 0066). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards in view of Dandibhotla and Wang with the teachings of Kim, i.e. constructing the camera as a smart RFID element, for the advantageous benefit of transferring the data via a well-known wireless communication means. Once modified the smart RFID element would be disposed on the industrial machine as the previously discussed camera of Dandibhotla is disposed on the industrial machine.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20100223163) in view of Dandibhotla (US 20170103506) and Kwant (US 20190035101). 

Regarding claim 13, Edwards and Dandibhotla do not expressly disclose wherein some or all of the method is performed using a computer vision system.

Kwant discloses wherein some or all of a machine learning objection recognition method is performed using a computer vision system (see paragraphs 0039, 0041, and 0050: discloses computer vision system, machine learning, and object recognition/identification). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards in view of Dandibhotla with the teachings of Kwant, i.e. incorporating a computer vision system with the camera system for object identification, for the advantageous benefit of adding additional functionality to the camera system installed on the vehicle/industrial machine. 

Regarding claim 14, Edwards does not expressly disclose wherein the computer vision system generates one or more image data sets using captured raw data, identifies one or more values corresponding to a portion of the industrial machine within a point of interest represented by the one or more image data sets, compares the one or more values to corresponding predicted values, generate a variance data set based on the comparison of the one or more values and the corresponding predicted values, detects an operating characteristic of the industrial machine based on the variance data, and generates data indicating the detection of the operating characteristic.

Dandibhotla discloses wherein the system generates one or more image data sets using captured raw data, identifies one or more values corresponding to a portion of the industrial machine within a point of interest represented by the one or more image data sets (see Abstract and paragraphs 0024 and 0030: captures images/raw data with respect to an area/point of interest, identifies feature set, i.e. values, corresponding to that area), compares the one or more values to corresponding predicted values, generate a variance data based on the comparison of the one or more values and the corresponding predicted values (see paragraphs 0008, 0024, 0029-0030, and 0032: comparing feature set from images to feature set of a model), detects an operating characteristic of the industrial machine based on the variance data, and generates data indicating the detection of the operating characteristic (see paragraphs 0008, 0024, 0029-0030, and 0032: comparing feature set from images to feature set of a model and detects characteristic changes based on the comparison, i.e. directional change, dimensions outside acceptable thresholds, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards with the teachings of Dandibhotla, i.e. analyzing a reference image for values that could be compared to model values, for the advantageous benefit of using such value to detect any unwanted deviations in the condition of the equipment. 

Edwards and Dandibhotla do not expressly disclose wherein the system is a computer vision system. 

Kwant discloses wherein the system is a computer vision system (see paragraphs 0039, 0041, and 0050: discloses computer vision system, machine learning, and object recognition/identification). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Edwards in view of Dandibhotla with the teachings of Kwant, i.e. incorporating a computer vision system with the camera system for object identification, for the advantageous benefit of adding additional functionality to the camera system installed on the vehicle/industrial machine. Once modified, the modification would meet the limitations of wherein the previously discussed computer vision system implements the claimed limitations. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nadler (US 20190358730) a method of recognizing parts using an imaging device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/           Primary Examiner, Art Unit 2857